         Case 4:20-cv-00012-BD Document 15 Filed 01/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DOROTHY AVANCE                                                            PLAINTIFF

V.                            CASE NO. 4:20-CV-12-BD

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT

                                    JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that judgment be entered for the Plaintiff, reversing the

decision of the Commissioner, and remanding this case to the Commissioner for further

proceedings pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan,

501 U.S. 89 (1991).

      DATED this 28th day of January, 2021.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
